Citation Nr: 0420715	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-21 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as multiple chemical sensitivity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to March 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2003).  The record indicates that the 
appellant is followed by multiple physicians for a skin 
disorder.  The appellant has reported having been exposed to 
chemical in service.  The appellant's service personnel 
records show that his military training included hazardous 
chemical training school.  Further, the appellant's service 
medical records show that, in March 1981, he had a rash on 
both of his arms.  The appellant has not been afforded a VA 
examination to consider whether he has a current skin 
disorder that his related to his military service.  The 
appellant should undergo a VA skin diseases examination.

In approximately September 2001 the appellant was granted 
disability benefits from the Social Security Administration 
(SSA).  The records considered by that agency in making a 
decision on the appellant's claim, including a copy of any 
decision itself, should be obtained.  See 38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2003); 
see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the 
final Social Security Administration decision be obtained, 
but all records upon which that decision was based must be 
obtained as well).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  In accordance with 38 C.F.R. 
§ 3.159(e), the appellant should be 
notified that in response to a February 
19, 2002 request for medical records, 
C. D.L.R., M.D. (Dr. D.), responded that 
the appellant had not been treated at her 
office.

2. The RO should contact the National 
Personnel Records Center (NPRC) and/or 
other appropriate agency to obtain the 
appellant's service medical records 
including the report from any separation 
examination for his active service ending 
in March 1982 and records of the 
appellant's reserve duty service through 
approximately 1984.  All responses, 
including any additional medical records, 
should be associated with the appellant's 
claims folder.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The appellant should be afforded a VA 
skin diseases examination to determine 
whether the appellant has a current skin 
disorder that is related to his military 
service.  The claims folder, including 
the appellant's service medical records 
showing treatment or examination in March 
1981 and April 1981; a January 17, 2003 
letter from B. S., M.D. (Dr. S.); the 
report of a May 2001 examination by D. 
B., D.O. (Dr. B.); and records of 
treatment at Sacred Heart Hospital in May 
1997, should be made available to the 
examiner for review before the 
examination.  (The appellant's service 
medical records are contained in a brown 
envelope within the claims folder.)  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.

The examiner should express an opinion as 
to whether the appellant has a current 
skin disorder that is "due to," "more 
likely than not due to" (likelihood 
greater than 50%), "at least as likely 
as not due to" (50%), "less likely than 
not due to" (less than 50% likelihood), 
or "not due to" the appellant's 
military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After the development requested above 
has been completed to the extent 
possible, again review the record.  If 
the benefit sought on appeal remains 
denied, furnish the appellant and his 
representative with a supplemental 
statement of the case and give them an 
opportunity to respond thereto.  The 
supplemental statement of the case should 
set forth all pertinent laws and 
regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


